In a proceeding by a limited profit housing company pursuant to section 31 of the Private Housing Finance Law to procure an increase in the rentals to be charged to the tenants of the company’s housing project in the city of Yonkers, the tenants appeal from an order of the Commissioner of Housing of the State of New York, dated August 26, 1969, which granted such increase in stated amounts. Appeal dismissed, without costs; and stay granted by this court’s order dated October 1, 1969 vacated. There is no provision in the statute under which the proceeding was brought and decided (Private Housing Finance Law, § 31) for an appeal from the order of the Commissioner of Housing. Appellants’ remedy to obtain a review^ of the order was a proceeding under article 78 of the CPLR (cf. Matter of Rappaport v. Gaynor, N. Y. L. J., July 1, 1965, p. 9, col. 1, affd. 26 A D 2d 620; Harper v. Gaynor, N. Y. L. J., April 6, 1967, p. 18, col. 7). We have examined into and considered the points raised by the parties to this appeal. If we were to determine the appeal on the merits we would affirm the order in all respects. Brennan, Acting P. J., Hopkins, Benjamin, Munder and Martuscello, JJ., concur.